Citation Nr: 0307763	
Decision Date: 04/23/03    Archive Date: 04/30/03

DOCKET NO.  93-05 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for organic brain 
syndrome.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his fiancée





ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
March 1975.  He also served in the Texas Army National Guard 
from June 1982 to May 1986.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from June 1991 and August 1992 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In June 1991, the RO denied the veteran's 
request to reopen a claim for service connection for organic 
brain syndrome.  In August 1992, the RO denied service 
connection for PTSD.  

In December 1994, the Board remanded the case for additional 
development of the evidence.  In October 2000, the veteran 
and his fiancée testified before a Veterans Law Judge at a 
hearing at the RO.  The Board reopened the claim for service 
connection for organic brain syndrome in January 2001 and 
again remanded this case for additional development of the 
evidence.  The Veterans Law Judge before whom the veteran 
testified is no longer at the Board.  


REMAND

In a March 2003 letter from the RO, the veteran was informed 
that the Veterans Law Judge who conducted the October 2000 
Travel Board hearing is no longer with the Board and that he 
had a right to another hearing.  In correspondence received 
by the RO in April 2003, he requested a video conference 
hearing before a Veterans Law Judge.  

There is no documentation in the claims file that a video 
conference hearing was scheduled for the veteran.  Since 
video conference hearings are scheduled by the RO, see 38 
C.F.R. § 20.704(a), this case is REMANDED to the RO for the 
following:

The RO must schedule the veteran for a 
video conference hearing, and provide him 
and his representative with written 
notification as to the date, time, and 
location of said hearing.  

The claim should then be processed in accordance with 
standard procedures.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board must 
be handled in an expeditious manner.  


	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




